Citation Nr: 1212771	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  05-41 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2010 for further development.  At the time of the November 2010 decision, the Board service-connected left little toe disability.  


FINDINGS OF FACT

1.  The Veteran's current left foot disability was not manifest in service and is unrelated to service.  

2.  It was not caused or aggravated by her service-connected left little toe disability.  

3.  Left foot arthritis was not manifest to a degree of 10 percent within one year of service separation.  


CONCLUSION OF LAW

The criteria for service connection for left foot disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in November 2004.  Additional notice was provided in March 2006, regarding effective date and degree of disability, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, secondary service connection notice was provided in April 2009.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The required notice was followed by process, curing the timing errors.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA also has a duty to assist a claimant under the VCAA.  VA has rebuilt the Veteran's claims folder.  It obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for left foot disability in April 2010 and November 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examiners provided rationales for their opinions.  The examiners physically evaluated the Veteran, reviewed the claims file, and cited to relevant medical authorities.  The examinations were therefore adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's remands by obtaining VA examination reports and readjudicating the claim.

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service connection is currently in effect for residuals, injury, left little toe, rated as noncompensable.  

Service treatment records show that the Veteran was treated for left little toe pain in April 1977.  The proximal portion of her proximal phalanx of her left 5th toe was resected.  No other service treatment is shown or claimed and the Veteran's feet were found to be normal on service discharge examination in December 1977.

The Veteran first claimed left foot disability in September 2004.  On VA evaluation in December 2004, the Veteran reported that she had had left toe surgery in 1976, and that since that time, she had left foot pain.  The assessment was left foot pain.  

In January 2005, the Veteran stated that she now had pain in her left 5th toe which radiates across the front of her foot and down the side of her foot.  Sometimes she loses her balance also because of it.  She stated that her foot condition is service-connected and is aggravated by service.  

In March 2006, there was an assessment of left foot pain, possibly degenerative joint disease of the left 4th metatarsophalangeal joint.  X-rays had not been considered.  

A private physician reviewed the Veteran's claims folder and examined her in May 2009.  The Veteran had complained of left foot pain, primarily in the left 5th toe and metatarsal, but there was also radiation to her ankle.  The doctor found symptoms in the area of her 5th left metatarsal and toe and assessed foot pain.  He felt that her current left foot disease was related to her in-service left foot injury and was causing chronic pain, weakness, and difficulty ambulating.  He mentioned that she had left 5th metatarsal degenerative joint disease.  

On VA examination in April 2010, the Veteran complained of pain in her left small toe which radiated across the metatarsal heads and laterally into her foot, leg, and back.  She also complained of swelling around her lateral malleolus which she attributed to her small toe.  Examination revealed a limping gait.  Her little toe was a floppy toe, consistent with the excision of the proximal phalanx, and it had some tenderness.  There was also some edema just inferior to her lateral malleolus.  She could move all of her toes except for the left small one, which did not move actively due to the lack of a proximal phalanx.  X-rays revealed excision of its proximal phalanx.  The diagnosis was correction of a left 5th hammertoe with excision of the proximal phalanx resulting in a floppy toe.  The examiner stated that there was no disability in her foot due to the toe surgery, other than the floppy toe.  The examiner stated that none of her complaints regarding her left foot or ankle were related to the in-service surgery as they were nonphysiological for any toe condition.  In January 2011, the examiner reiterated his earlier opinion and indicated that there was no basis for the claim according to the orthopedic literature.  The examiner indicated that there was no anatomic or physiologic reason to substantiate the May 2009 private physician's opinion.  

In November 2011, another VA examination was conducted, and 4th dorsal metatarsalgia was diagnosed.  The examiner reviewed the claims folder including the Veteran's service treatment records for her left 5th toe disability and indicated that the Veteran's current foot condition with pain over her left 4th metatarsal joint is less likely than not related to or aggravated by her service-connected condition.  The reasons given were that there was no evidence of any further conditions and complaints related to the left foot in service.  There was no interim data proximate to service discharge and no evidence indicating that the current left foot condition is causally related to service or any of its incidents.  There was no evidence that the 5th toe condition had aggravated the 4th metatarsal condition.  There was nothing in the accepted, peer reviewed, credible, and authoritative orthopedic literature that an ostectomy for painful callus/toe condition in the remote past would cause other conditions of other toes in the same foot in the distant future.  The Veteran had incidental findings of hammertoes of toes 2-4 and an incidental calcaneal spur also.  

As for the Veteran's left ankle, left 4th metatarsalgia, hammertoes of toes 2-4, and calcaneal spur, there is no specific evidence showing that the Veteran had a disease or injury of any of these in service, or that current disability of any of these is directly related to service or was caused or aggravated by her service-connected left toe disability.  Also, arthritis was not manifest within one year of separation so its service incurrence cannot be presumed.  

Moreover, the preponderance of the evidence indicates that the foot disabilities shown were not caused or aggravated by the Veteran's service-connected left 5th toe disability.  A private physician had indicated in May 2009 that the Veteran's current left foot disease was related to her in-service left foot injury, but did not clearly indicate what that disease was.  While he may have been indicating that she had left 5th metatarsal degenerative joint disease, X-rays were not obtained at that time and the X-rays obtained for the VA examination in April 2010 did not show this.  Accordingly, it appears that the Veteran does not have degenerative joint disease of her left 5th metatarsal.  Also, the VA examiner in April 2010 indicated in relevant part that none of the Veteran's complaints in her left foot or ankle were related to her in-service surgery, as they were nonphysiological for any toe condition.  Additionally, the examiner in November 2011 indicated that it was less likely than not that the Veteran's left 4th metatarsal joint pain was related to or aggravated by her service-connected left 5th toe disability.  He also indicated that her calcaneal spur and hammertoes of toes 2-4 were incidental, meaning there was no relationship between them and either service or the service-connected left 5th toe disability.  Because the VA examiners in April 2010 and November 2011 gave detailed reasons for their opinions, their opinions are considered most probative.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  

The Veteran's January 2005 opinion that her foot condition is service-connected and has been aggravated by service has been considered, as she had been a hospital corpsman in service and had been a nurse after service, according to the November 2011 VA examination report.  However, her statements do not deal with the specifics of what disabilities are shown, she has given no reasons for her opinions, and it is unclear that she has any training in orthopedic or podiatric matters concerning causation.  Accordingly, her opinion is given very little probative value.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for left foot disability is not warranted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


